Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
6, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00600-CR

                     EDDIE LEWIS CARTER, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 177th District Court
                            Harris County, Texas
                       Trial Court Cause No. 464465E

                         MEMORANDUM OPINION

      Appellant appeals the trial court’s recommendation that his application for a
writ of habeas corpus seeking relief from a felony conviction pursuant to Code of
Criminal Procedure article 11.07 be dismissed.

      We do not have jurisdiction over this appeal. Only the Texas Court of
Criminal Appeals has jurisdiction in final post-conviction felony proceedings, and
we have no authority to review the trial court’s recommendation that a petitioner’s
post-conviction application for writ of habeas corpus be dismissed. See Tex. Code
Crim. Proc. art. 11.07; In re Garcia, 363 S.W.3d 819, 822 n.4 (Tex. App.—Austin,
no pet.) (“Courts of appeals have no jurisdiction over criminal-law matters
pertaining to proceedings under article 11.07.”).

      On December 2, 2021, the State filed a motion to dismiss. On December 10,
2021, we informed appellant that it appeared this court lacks jurisdiction over the
appeal. We directed him to file a response within 21 days or the appeal would be
dismissed. Appellant filed a response, but that response fails to demonstrate how
this court may exercise jurisdiction over this appeal. The State’s motion is granted.
Accordingly, we dismiss the appeal for lack of jurisdiction.



                                                    PER CURIAM



Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.
Do Not Publish – Tex. R. App. P. 47.2(b)




                                          2